Citation Nr: 0414474	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  97-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Entitlement to a rating in excess of 30 percent for a 
fungal infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to August 1959.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of August and October 1996 by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina.  A hearing before a hearing officer was held at the 
RO in February 1997.  In August 2003 the veteran appeared at 
a Travel Board hearing before the undersigned.

This appeal, in part, is REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1988 denied 
service connection for hypertension based on a finding that 
the evidence did not relate the veteran's hypertension to his 
active service.

2.  Evidence received since the March 1988 rating decision 
does not tend to relate the veteran's hypertension to 
service, does not bear directly and substantially upon the 
matter of service connection for hypertension, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1988 RO decision denying 
service connection for hypertension is not new and material, 
and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (effective for claims to 
reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply here.]  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  Well-groundedness is not 
an issue as this matter was addressed on the merits.  The 
veteran was notified why his claim was denied in the October 
1996 RO rating decision, as well as in an April 1997 
statement of the case (SOC).  A May 2001 letter (after the 
rating appealed), informed the veteran of the VCAA and of his 
and VA's respective responsibilities in claims development.  

While the May 2001 letter advised the veteran to respond in 
60 days, it went on to inform him that if no evidence was 
received within that time his case would be sent to the Board 
for adjudication.  Several years have since passed, and 
everything submitted by the veteran to date has been accepted 
for the record, and considered.  Under the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5102), 
the Board may proceed with consideration of the appeal.  In 
one form or another the veteran has now received all required 
notice, and has had more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
was obviously not possible, as the decision on appeal 
preceded enactment of the VCAA.  The veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claim.  VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language by the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) suggesting that was necessary was 
obiter dictum, and not binding on VA.  Regardless, the May 
2001 letter advised the veteran what type of evidence, to 
include private medical records, was needed to reopen the 
claim (and by inference what the veteran needed to submit, 
essentially constituting the type of notice suggested by the 
Court, albeit not verbatim).  Furthermore, at the Travel 
Board hearing the veteran was specifically advised by the 
undersigned what type of evidence would reopen the claim.  As 
he indicated he would try to obtain such evidence , he was 
advised that the case would be held in abeyance 60 days for 
such evidence to be submitted.  Nearly 9 months have passed, 
and there has been no response.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records.  VA examinations have been conducted.  The veteran 
has not identified any records outstanding pertinent to the 
matter at hand.  He is not prejudiced by the Board proceeding 
with this review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Factual Background

Service medical records show that on August 1957 induction 
examination the veteran's blood pressure was 130/74.  On June 
1959 separation examination his blood pressure was 142/90.  
His service medical records report no further elevated blood 
pressure readings, and mention no diagnosis, or treatment 
for, hypertension.  

On September 1959 VA examination the veteran's blood pressure 
was 120/74.  On April 1970 VA examination blood pressure was 
120/70.  
A September 1977 private medical record shows a diagnosis of 
elevated blood pressure.  Another private medical record, 
dated later in September 1977, contains a diagnosis of 
essential hypertension.

In March 1988 the RO denied service connection for 
hypertension.  The RO determined that hypertension was not 
shown during the veteran's service, and was not shown 
following his service separation until 1977.  Service 
connection was denied based on a finding that the evidence 
did not relate the veteran's hypertension to service.  The 
veteran was notified of this decision in April 1988.  He did 
not appeal that decision, and it became final.  

Evidence received since the March 1988 decision includes:

A September 1996 letter from a private physician indicating 
that the veteran had hypertension which was hard to control.

A July 1997 VA outpatient treatment record contains a 
diagnosis of hypertension.  An April 1998 VA outpatient 
treatment record shows a diagnosis of hypertension, not 
optimally controlled.  

At the veteran's August 2003 hearing before the undersigned 
it was noted that he had an elevated blood pressure reading 
on service separation examination.  He indicated that he 
would "try" to take a copy of his separation examination 
report to the VA physician who was treating him for 
hypertension to try to secure a medical opinion relating the 
hypertension to the elevated blood pressure reading in 
service.  The case was held in abeyance 60 days.  As noted 
previously, nearly 9 months have passed.  No further evidence 
has been received.  

Laws and Regulations

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply, as the 
instant petition to reopen was filed in February 1996.]

Analysis

The March 1988 rating decision denied service connection for 
hypertension on the basis that the evidence did not show that 
the veteran's hypertension was related to service.  That 
decision is final.  38 U.S.C.A. § 7105.  For evidence to be 
new and material in this matter, it would have to pertain to 
the matter of a nexus between the veteran's hypertension and 
his active service.  No evidence received since the March 
1988 rating decision does so.  The additional evidence 
received essentially confirms that the veteran has 
hypertension, and describes the severity of, and treatment 
for, such disease.  These are matters not in dispute.  As was 
noted, the veteran was advised at the hearing before the 
undersigned what type of evidence would be new and material 
and was given the opportunity to submit such evidence.  He 
has not done so, nor has he identified any outstanding 
evidence VA would be obliged to obtain or assist him to 
obtain.  The additional evidence received does not bear 
directly on the matter at hand, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and is not material.  Hence, the petition to 
reopen the claim must be denied.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for hypertension is denied.

REMAND

At his August 2003 hearing the veteran testified that his 
service-connected skin disorder had worsened since the 
current 30 percent rating was assigned.  He added that he was 
receiving regular treatment for skin problems at the VA 
medical facilities in Winston-Salem and Salisbury, North 
Carolina.  The most recent VA treatment records on file are 
dated in December 2000.  There has been no attempt to 
associate subsequently dated treatment records with the 
veteran's claims file, and further development to obtain such 
records is clearly indicated.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records may have some 
bearing on the veteran's claim.

The veteran also testified that he was not advised of the 
revised criteria for rating skin disorders which became 
effective August 30, 2002.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the VA medical 
facilities in Winston-Salem and Salisbury, 
North Carolina complete clinical records of 
all treatment the veteran received at those 
facilities from December 2000 to the 
present.  

2.  The RO must provide the veteran notice 
of the revised criteria for rating skin 
disorders which became effective August 30, 
2002.

3.  The RO should then arrange for the 
veteran to be afforded a VA examination 
to determine the current severity of his 
service-connected skin disability.  His 
claims folder should be available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should consider all findings necessary to 
evaluate the fungal infection under both 
the old and new criteria for rating skin 
disorders [in effective before and as of 
August 30, 2002].  The examiner must be 
provided copies of those criteria.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



